Citation Nr: 1003198	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether severance of service connection for degenerative 
joint disease of the left knee was proper.

2.  Whether severance of service connection for degenerative 
joint disease of the right knee was proper.

3.  Entitlement to an initial evaluation higher than 20 
percent for service-connected degenerative joint disease of 
the left knee.

4.  Entitlement to an initial compensable evaluation for 
service-connected degenerative joint disease of the right 
knee.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to May 1953.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and a December 2006 rating decision of the VA RO in 
Wichita, Kansas.

In November 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
Veteran and his daughter also testified at a formal hearing 
in front of a decision review officer at the Wichita RO in 
March 2009.  The transcripts of these hearings have been 
reviewed and are associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to higher initial evaluations for 
degenerative joint disease of the left and right knees are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO granted service 
connection for degenerative joint disease of the right and 
left knees.

2.  The RO proposed severance of service connection for 
degenerative joint disease of the right and left knees in 
June 2006, and the Veteran received written notice of the 
proposed severance by letter dated June 2006.

3.  The RO eventually severed service connection for 
degenerative joint disease of the left and right knees, and 
the Veteran filed a timely appeal to that decision.

4.  The evidence of record does not establish that the award 
of service connection for degenerative joint disease of the 
left knee was clearly and unmistakably erroneous.

5.  The evidence of record does not establish that the award 
of service connection for degenerative joint disease of the 
right knee was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
degenerative joint disease of the left knee was improper.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107, 5109A (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d) (2009).

2.  The severance of the award of service connection for 
degenerative joint disease of the right knee was improper. 38 
U.S.C.A. §§ 1110, 1112, 1113, 5107, 5109A (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases to a degree of ten percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

VA has specific regulatory provisions governing severing 
service connection awards.  The provisions of 38 C.F.R. § 
3.105 direct, in pertinent part, that service connection will 
be severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  Id.  
The claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Id.  If additional evidence 
is not received within that period, final rating action will 
be taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.  The evidentiary standard for clear 
and unmistakable error (CUE) has been analyzed in a number of 
opinions by the United States Court of Appeals for Veterans 
Claims (Court).  Most of these address the appeals of 
claimants seeking a finding of CUE in a past denial of 
benefits.  However, the Court has held that the standard is 
equally applicable to VA where the issue is severance of 
service connection based on CUE.  Once service connection has 
been granted, section 3.105(d) provides that it may be 
withdrawn only after VA has complied with specific procedures 
and the Secretary meets his high burden of proof.  Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned").

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, 38 C.F.R. § 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  In fact, 38 C.F.R. § 3.105(d) specifically states 
that "[a] change in diagnosis may be accepted as a basis for 
severance," clearly contemplating the consideration of 
evidence acquired after the original granting of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Analysis

The Veteran filed his claim of entitlement to service 
connection for bilateral knee disabilities in August 2004.  
Before granting service connection, the RO associated the 
Veteran's January 2005 statement describing how he injured 
his knees, private medical records detailing the Veteran's 
knee surgeries in 1984 and 1993, a second March 2005 
statement from the Veteran, and a March 2005 compensation and 
pension examination report with the claims file.  The RO then 
granted service connection for degenerative joint disease of 
the left and right knees in an April 2005 rating decision, 
effective August 2004.  The RO apparently relied heavily on 
the compensation and pension examiner's report in deciding to 
grant the Veteran service connection.

However, in June 2006, the RO notified the Veteran that it 
was proposing to sever service connection for his left and 
right knee disabilities.  In support of this proposal, the RO 
wrote that his service treatment records did not show any 
treatment for a knee disability and only showed his report of 
knee soreness rather than a diagnosis.  Furthermore, the RO 
discounted the compensation and pension examiner's opinion at 
this point because it was based solely on the Veteran's 
reported history instead of objective medical evidence.  The 
severance was implemented in December 2006 and made effective 
March 2007.  The Veteran appealed this decision.  

Initially, the Board notes that the RO did not receive any 
new evidence between granting the Veteran service connection 
in April 2005 and severing service connection in December 
2006.  Indeed, the RO simply found that the compensation and 
pension examiner's opinion was not sufficient to grant 
service connection and labeled the April 2005 rating decision 
clear and unmistakable error.  Although the Veteran's service 
treatment records are fire related, the Board notes that one 
surviving document does in fact indicate that he complained 
of pain above his left knee in July 1952.  Additionally, as 
the RO properly reported, the Veteran reported soreness in 
his knee on his May 1953 separation examination's report of 
medical history.

Additionally, the Board acknowledges that the Veteran's 
history of his medical problems provided in the March 2005 
compensation and pension examination report is consistent 
with his statements throughout the appeal period.  After the 
examination, the examiner diagnosed the Veteran with 
degenerative joint disease in both knees, worse on the left 
than the right, with resultant genu varus, instability, and 
loss of strength.  In April 2006, the examiner wrote an 
addendum to the report in which he stated that his opinion 
was that the Veteran's present knee problem is at least as 
likely as not a continuation of his previously service-
connected knee pathology with gradual worsening of 
degenerative arthritis.  To support this opinion, the 
examiner stated it is known medically that degenerative 
arthritis is the result of repeated trauma to the joint, as 
in walking, and that this Veteran's ambulation from day to 
day is believed to be causative of increased degenerative 
arthritis.  
While it is generally true that service connection will not 
rest on an opinion based on the Veteran's reported medical 
history, the Board notes that the Veteran's service treatment 
records are fire-related.  Thus, the Veteran must resort to 
alternative means to demonstrate that he is entitled to 
service connection.  Unfortunately for the Veteran, as he 
testified, his private treatment records are mostly 
unavailable due to his doctors' deaths or retirement.  
Nevertheless, the Veteran is competent to testify about the 
symptoms he experienced, the medical treatment he received, 
and diagnoses related to him by his medical providers.  
Moreover, the Board can find no reason to deem the Veteran's 
accounts of his medical history not credible.  In fact, the 
Veteran's daughter corroborated that he suffered from knee 
pain for as long as she remembered at the Veteran's formal RO 
hearing.    

Thus, at the time the RO granted service connection and 
proposed to sever it, the record contained the Veteran's 
credible testimony about his medical history and origin of 
his knee pain, currently diagnosed disabilities, and a 
competent nexus opinion linking those disabilities to the 
Veteran's period of active military service.  
Overall, the Board finds that there is evidence in this case 
that the Veteran's degenerative joint disease is related to 
his period of active service.  As it appears that the RO 
decided to sever the Veteran's service connection based on 
his credibility in a fire-related claim, the Board cannot 
find that clear and unmistakable evidence is present in this 
claim.  Besides finding the Veteran's testimony both 
competent and credible, the Board also notes that his service 
treatment records corroborate knee soreness and pain in his 
left knee.  There is no competent medical opinion of record 
contradicting the compensation and pension examiner's 
opinion, which linked the Veteran's knee disabilities to his 
period of active military service, and no evidence of record 
contradicting the Veteran's reported history.  Therefore, the 
Board finds that the correct facts were before the 
adjudicator when service connection was granted, the alleged 
error was not "undebatable," and there was no clear and 
unmistakable error made in granting service connection.  
Thus, the Board further finds that the severances of the 
awards of service connection for degenerative joint disease 
of the left and right knees were improper.  To that extent, 
the Veteran's appeal is granted.   

ORDER

Severance of service connection for degenerative joint 
disease of the left and right knees was improper, and, 
accordingly, service connection is  restored; the appeal is 
to this extent granted.



REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to increased evaluations for service-connected 
degenerative joint disease of the left and right knees.  

The latest compensation and pension examination of record for 
this disability occurred almost five years ago in March 2005.  
Furthermore, the Veteran submitted a statement in February 
2006 asking for a VA doctor to recheck his knees because he 
felt they had gotten worse.  Given the passage of time since 
his most recent examination and his assertion that his knee 
disabilities have worsened, the Board finds that a new 
compensation and pension examination would assist the Board 
in clarifying the extent of the Veteran's degenerative joint 
disease of the left and right knees and would be instructive 
with regard to the appropriate disposition of the issues 
under appellate review.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a Veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the Veteran's contention that the pertinent disability had 
increased in severity); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that VA's statutory duty to 
assist includes a thorough and contemporaneous medical 
examination).  Thus, this matter must be remanded for a 
compensation and pension examination in order to ascertain 
the current severity of the Veteran's degenerative joint 
disease of the left and right knees.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
degenerative joint disease of the left and 
right knees.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file and a copy of 
this remand should be made available for 
review in connection with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected degenerative joint disease of 
the left and right knees and any other 
nonservice-connected disorders that may be 
found.  If it is medically impossible to 
distinguish among symptomatology resulting 
from the disorders, the examiner should 
state this in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
 
2.  Thereafter, the Veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


